     Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 1 of 25



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

DAVID CODREA                        )
7581 Valley View Road               )
Hudson, OH 44236                    ) SECOND AMENDED COMPLAINT
                                    ) FOR DECLARATORY AND
OWEN MONROE                         ) INJUNCTIVE RELIEF
469 Davis Road                      )
Richmond Hill, GA 31324             )
                                    )
SCOTT HEUMAN                        )
           th
10838 37 AVE SW                     )
Seattle, WA 98416                   )
                                    )
        Plaintiffs,                 )
                                    )
        v.                          )
                                    )     Civil Action No. 18-cv-3086-DLF
BUREAU OF ALCOHOL, TOBACCO,         )     Related Case to Guedes v. ATF, No.
FIREARMS AND EXPLOSIVES             )     18-cv-2988-DLF
99 New York Ave. NE                 )
Washington, DC 20226                )
                                    )
WILLIAM BARR, in his official       )
capacity as Attorney General        )
Office of the Attorney General      )
950 Pennsylvania Avenue, NW         )
Washington, DC 20530-0001           )
                                    )
        Defendants.                 )
____________________________________)

                PLAINTIFFS’ SECOND AMENDED COMPLAINT

    Come now the Plaintiffs, by and through undersigned counsel, and allege as follows:

                                        PARTIES

   1. Plaintiff David Codrea (“Codrea”) is an adult male citizen of the State of Ohio.

Codrea owned a device which started out as an Akins Accelerator which was rendered not

a machinegun pursuant to ATF instructions after the spring was removed from the device

and sent to ATF. Codrea’s former Akins Accelerator was later modified by the inventor
      Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 2 of 25



of the bump stock, Bill Akins, after ATF approval was secured a second time. Codrea’s

bump stock is in the original Akins Accelerator box signed by the inventor and has the

original shipping wrapper still on it. Codrea would continue to own the device, which has

been lawful since approved by the Defendants, if lawful to do so.

    2. Plaintiff Scott Heuman (“Heuman”) is an adult male citizen of the State of

Washington. Heuman owned a device which the Defendants classify as a bumpstock and

would continue to own the device, which has been lawful since approved by the

Defendants, if lawful to do so.

    3. Plaintiff Owen Monroe (“Monroe”) is an adult male citizen of the State of Georgia.

Monroe owned a device which the Defendants classify as a bumpstock and would continue

to own the device, which has been lawful since approved by the Defendants, if lawful to

do so.

    4. Defendant William Barr1 (“Barr”) is sued in his official capacity as the purported

acting Attorney General of the United States of America. As Attorney General, Defendant

Barr is responsible for administering and executing the laws, customs, practices and

policies of the United States, and enforces the laws, customs, practices and policies

complained of in this action.

    5. Defendant Bureau of Alcohol Tobacco Firearms and Explosives (“ATF”) is a

component of the Department of Justice and an agency within the meaning of 5 U.S.C. §

551. Defendant ATF is an agency tasked with implementing firearms’ related statutes,

including but not limited to the National Firearms Act and the Gun Control Act.

                                   JURISDICTION AND VENUE


1
 Pursuant to Fed. R. Civ. P. 25(d), Defendant Whitaker was automatically substituted with Defendant Barr
as the Attorney General of the United States of America.


                                               2
     Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 3 of 25



   6. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§1331, 2201,

2202 and 5 U.S.C. §706.

   7. Venue lies in this district under 28 U.S.C. §1391(e) as Defendants are government

and/or agency defendants and are located in this district.

                               STATEMENT OF FACTS

    8. On December 27, 2017, the ATF filed an Advance Notice of Proposed Rulemaking

(“ANPRM”) in the Federal Register. See 82 FR 60929. In this ANPRM, the ATF stated

that it “anticipated issuing a Notice of Proposed Rulemaking (NPRM) that would interpret

the statutory definition of ‘machinegun’ in the National Firearms Act of 1934 and the Gun

Control Act of 1968 to clarify whether certain devices known as ‘bump fire’ stocks, fall

within that definition.” Id.

    9. Machinegun is defined in federal law as:

       any weapon which shoots, is designed to shoot, or can be readily restored
       to shoot, automatically more than one shot, without manual reloading, by a
       single function of the trigger. The term shall also include the frame or
       receiver of any such weapon, any part designed and intended solely and
       exclusively, or combination of parts designed and intended, for use in
       converting a weapon into a machinegun, and any combination of parts from
       which a machinegun can be assembled if such parts are in the possession or
       under the control of a person.

See 26 U.S.C. §5845(b).

   10. 18 U.S.C. 921(a)(23) incorporates the National Firearms Act’s definition of

machinegun. Additionally, 27 C.F.R. § 478.11 incorporates the National Firearms Act

definition of machinegun.

   11. While most people believe that machineguns are illegal for civilian ownership, this

is incorrect. Machineguns, lawfully owned and registered with the federal government

prior to May 19, 1986, are lawful to own pursuant to federal law.



                                          3
     Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 4 of 25



    12. 18 U.S.C. § 922(o) provides that:

       (1) Except as provided in paragraph (2), it shall be unlawful for any person
       to transfer or possess a machinegun.
       (2) This subsection does not apply with respect to—
            (A) a transfer to or by, or possession by or under the authority of, the
            United States or any department or agency thereof or a State, or a
            department, agency, or political subdivision thereof; or
            (B) any lawful transfer or lawful possession of a machinegun that was
            lawfully possessed before the date this subsection takes effect.

   13. As such, if a transfer or possession of a machinegun is provided for “under the

authority of, the United States or any department or agency thereof”, the purchaser would

be in compliance with 922(o).

   14. The National Firearms Act (“NFA”) regulates the manufacture and transfer of

certain firearms by, in sum, requiring a person proposing to make or transfer an NFA

firearm to: (1) file an application with the ATF; (2) obtain ATF approval; (3) have the

firearm registered in the National Firearms Registration and Transfer Record (completed

by ATF upon approval); and (4) pay a $200.00 tax which is evidenced by the ATF’s

attachment of a tax stamp on the application, which is then returned to the maker or

transferor. 26 U.S.C. §§ 5812 and 5822. Possession of an NFA firearm not registered to

the possessor is a felony punishable by up to ten years imprisonment and a fine of up to

$250,000.00. 26 U.S.C. § 5861(d), 18 U.S.C. § 3571(b).

   15. The ATF is the entity tasked with maintaining the NFRTR which is a database of

all National Firearms Act registered items (these items include machineguns, suppressors,

short barrel rifles, short barrel shotguns and “any other weapon”).

   16. Since at least 2008, the ATF has ruled at least ten separate times, possibly more,

that bump stocks are not machineguns because they do not fit the statutory definition of

machinegun. As such, they are not prohibited items because they are not themselves



                                         4
       Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 5 of 25



machineguns and do not convert a semiautomatic firearm into a machinegun as defined

under federal law. See 82 FR 60929.

      17. Contrary to President Trump’s claim that he would “never, ever infringe on the

right of the people to keep and bear arms … Never ever[]”,2 shortly thereafter, President

Trump claimed that “We are knocking out bump stocks, I have told the (National Rifle

Association) – bump stocks are gone.” Id. The rulemaking was merely a formality on the

way to infringe on law-abiding citizens’ rights because the end result is that the government

wanted to ban these devices.

      18. On March 29, 2018, the ATF published in the Federal Register the Notice of

Proposed Rulemaking (“NPRM”). See 83 FR 13442.3 Comments were solicited from the

public and the comment period ended on June 27, 2018.

      19. In the NPRM, the ATF sought to “clarify that ‘bump fire’ stocks, slide-fire devices,

and devices with certain similar characteristics (bump-stock-type devices) are

‘machineguns’ as defined by the [NFA and GCA] because such devices allow a shooter of

a semiautomatic firearm to initiate a continuous firing cycle with a single pull of the

trigger.” Id. The NPRM stated that these “devices convert an otherwise semiautomatic

firearm into a machinegun by functioning as a self-acting or self-regulating mechanism

that harnesses the recoil energy of the [firearm] in a manner that allows the trigger to reset

and continue firing without additional physical manipulation of the trigger by the shooter.”

Id.




2
  https://www.nbcnews.com/politics/white-house/trump-nra-eight-year-assault-gun-
rights-over-n752446
3 https://www.gpo.gov/fdsys/pkg/FR-2018-03-29/pdf/2018-06292.pdf




                                           5
     Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 6 of 25



    20. This is untrue, however, as in actuality, and as argued in Freedom Ordnance Mfg.,

Inc. v. Thomas E. Brandon, Director of the Bureau of Alcohol, Tobacco, Firearms and

Explosives, Civil Action No. 3:16-cv-243-RLY-MPB, in the District Court of the Southern

District of Indiana in July 2017, the ATF argued that bump firing “requires the shooter to

manually pull and push the firearm in order for it to continue firing. Generally, the shooter

must use both hands – one to push forward and the other to pull rearward – to fire in rapid

succession. While the shooter receives an assist from the natural recoil of the weapon to

accelerate subsequent discharge, the rapid fire sequence in bump firing is contingent on

shooter input in pushing the weapon forward, rather than mechanical input, and is thus not

an automatic function of the weapon.”4 Id.

    21. The Final Rule was published in the Federal Register on December 26, 2018 (83

FR 66514).

    22. The Final Rule purports to redefine statutory law as to what constitutes a

machinegun. The entire language is contained herein:

       § 447.11 Meaning of terms: Machinegun. A “machinegun”, “machine
       pistol”, “submachinegun”, or “automatic rifle” is a firearm which shoots, is
       designed to shoot, or can be readily restored to shoot, automatically more
       than one shot, without manual reloading, by a single function of the trigger.
       The term shall also include the frame or receiver of any such weapon, any
       part designed and intended solely and exclusively, or combination of parts
       designed and intended, for use in converting a weapon into a machinegun,
       and any combination of parts from which a machinegun can be assembled
       if such parts are in the possession or under the control of a person. For
       purposes of this definition, the term “automatically” as it modifies “shoots,
       is designed to shoot, or can be readily restored to shoot,” means functioning
       as the result of a self-acting or self-regulating mechanism that allows the
       firing of multiple rounds through a single function of the trigger; and “single


4This document is part of the administrative record, as it was provided with the Comment
during the commenting period and is, in any event, the ATF’s consistent position from at
least 2010.


                                          6
     Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 7 of 25



       function of the trigger” means a single pull of the trigger and analogous
       motions. The term “machinegun” includes a bump-stock-type device, i.e.,
       a device that allows a semi- automatic firearm to shoot more than one shot
       with a single pull of the trigger by harnessing the recoil energy of the semi-
       automatic firearm to which it is affixed so that the trigger resets and continues
       firing without additional physical manipulation of the trigger by the shooter.

       § 478.11 Meaning of terms. Machine gun. * * * For purposes of this
       definition, the term “automatically” as it modifies “shoots, is designed to
       shoot, or can be readily restored to shoot,” means functioning as the result
       of a self-acting or self-regulating mechanism that allows the firing of multiple
       rounds through a single function of the trigger; and “single function of the
       trigger” means a single pull of the trigger and analogous motions. The term
       “machine gun” includes a bump-stock-type device, i.e., a device that allows
       a semi-automatic firearm to shoot more than one shot with a single pull of
       the trigger by harnessing the recoil energy of the semi-automatic firearm to
       which it is affixed so that the trigger resets and continues firing without
       additional physical manipulation of the trigger by the shooter.

       § 479.11 Meaning of terms. Machine gun. * * * For purposes of this
       definition, the term “automatically” as it modifies “shoots, is designed to
       shoot, or can be readily restored to shoot,” mean functioning as the result of
       a self-acting or self-regulating mechanism that allows the firing of multiple
       rounds through a single function of the trigger; and “single function of the
       trigger” means a single pull of the trigger and analogous motions. The term
       “machine gun” includes a bump-stock-type device, i.e., a device that allows
       a semi-automatic firearm to shoot more than one shot with a single pull of the
       trigger by harnessing the recoil energy of the semi-automatic firearm to
       which it is affixed so that the trigger resets and continues firing without
       additional physical manipulation of the trigger by the shooter.

   23. The Final Rule is vague as it unlawfully redefines statutory law from “single

function of the trigger” to “single pull of the trigger and analogous motions.” The plain

language of this rule appears to make a “binary trigger”, a trigger that fires once on the pull

and once on the release (which heretofore was never considered a machinegun by the ATF),

into a machinegun itself. However, with the Final Rule, the ATF has exempted binary

triggers because “under the rule – one function of the trigger results in the firing of only

one round.” See Final Rule, p. 83.




                                           7
     Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 8 of 25



   24. The Defendants’ conclusions miss the mark as every semiautomatic firearm can

fire as fast as its automatic version, as they have the same essential operating mechanism.

There is no increase in rate of fire, but simply achieving what the host weapon is capable

of. For instance, some shooters can fire semiautomatic firearms faster than others.

   25. Semiautomatic rifles can be “bump fired” without a bump stock attached either by

utilizing a technique to achieve a rapid succession of firing or utilizing a rubber band or a

simple belt loop.

   26. No compensation is provided to the owners of these devices which can be as

expensive as $500 (and in Plaintiff Codrea’s case, a minimum of $1,100). This violates

the Takings Clause of the Fifth Amendment to the United States Constitution as the

Plaintiffs’ (and others similarly situated) property is taken from them without any

compensation.

   27. Bump stocks constitute property covered and protected by the Takings Clause of

the Fifth Amendment. By banning possession as well as all other property rights associated

with continued ownership of this personal property, the Rule deprives existing owners of

bump stock type devices of all beneficial uses of their previously lawfully owned bump

stock type devices.

   28. There is no grandfathering clause under the Final Rule. As such, the Rule bans

continued possession of personal property in which the owner has a vested interest and is

a per se Taking under the Takings Clause of the Fifth Amendment, regardless of whether

physical possession of the property is actually assumed by the government. Tahoe-Sierra

Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 535 U.S. 302, 324 n.19 (2002) (a

physical taking “dispossess[es] the owner” of property); Nixon v. United States, 978 F.2d




                                          8
     Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 9 of 25



1269, 1287 (D.C. Cir. 1992) (statute that “physically dispossessed” property owner

“resulted in” a per se taking).

    29. Under the Takings Clause of the Fifth Amendment, the government may not

abrogate vested rights in private property without compensation, even in the exercise of its

otherwise valid police powers. Lucas v. South Carolina Coastal Council, 505 U.S. 1003,

1026 (1992) (“the legislature’s recitation of a noxious-use justification cannot be the basis

for departing from our categorical rule that total regulatory takings must be compensated.

If it were, departure would virtually always be allowed”); Loretto v. Teleprompter

Manhattan CATV Corp., 458 U.S. 419, 425 (1982) (accepting the lower court’s holding

that the regulation at issue was “within the State’s police power,” but holding that “[i]t is

a separate question, however, whether an otherwise valid regulation so frustrates property

rights that compensation must be paid”).

    30. The ATF lacks the authority to expand the definition of machinegun to include a

bump stock. The definitions of what constitutes a machinegun is black letter law, is

unambiguous, and the ATF cannot rewrite statutory law by regulation.

    31. Even Senator Dianne Feinstein still acknowledges that the “ATF currently lacks

authority under the law to ban bump stocks.”5

    32. The ATF also has no retroactive rulemaking authority.

    33. As statutory authorization, the rule cites 18 U.S.C. § 926(a); 26 U.S.C. §

7801(a)(2)(ii), § 7805(a). 83 Fed. Reg. at 66515. None of these statutory provisions

authorize retroactive rules or regulations with respect to the subject matter addressed in



5https://www.feinstein.senate.gov/public/index.cfm/press-releases?ID=924D0732-EAF8-
4343-952E-9DEF34066B9D (last accessed March 18, 2020).


                                           9
     Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 10 of 25



this docket number, viz., the definition of machinegun and machine parts as otherwise

regulated by 18 U.S.C. § 922(o), and as defined by 26 U.S.C. § 5845(b).

   34. Indeed, with few exceptions not applicable here, Section 7805(b) flatly bans

retroactive rulemaking. Retroactive application of criminal statutes is also expressly barred

by the Ex Post Facto Clause of the Constitution. Article 1, Section 9, Clause 3; Calder v.

Bull, 3 U.S. 386, 390 (1798); Peugh v. United States, 569 U.S. 530 (2013).

   35. Under Section 922(o), it is illegal to possess any machinegun that was not

manufactured prior to the enactment of the Firearms Owners Protection Act of 1986 unless

an amnesty has been granted. It is undisputed that the “bump stocks” at issue here were

all manufactured after 2008, when the ATF began issuing authorization letters to

manufacturers that certain types of bump stocks were not machineguns and no amnesty has

yet to be declared. 83 Fed. Reg. at 66516-18 (referring to “ten letter rulings”). It is likewise

undisputed that the new rule purports to define Section 5845(b) and Section 922(o) to

include these very same devices as “machineguns,” thereby making clear that, because

these devices were all manufactured after 1986, all are now prohibited by Section 922(o)

unless an amnesty is granted.

   36. Under ATF’s reasoning, any bump stock made after 1986 has always been a

machinegun and thus has always been banned. The retroactive reach of the rule to illegalize

the very same devices made and sold during the 2008 to 2017 time period pursuant to the

ATF’s “ten letter rulings” is undeniable.

   37. A violation of Section 922(o) is not dependent on an agency promise to withhold

enforcement until a date certain in the future. Congress, not the agency, establishes the

bounds of criminal law and Congress has not made these devices illegal, prospectively or




                                            10
    Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 11 of 25



otherwise. As the Supreme Court recently explained, the void-for-vagueness doctrine “is

a corollary of the separation of powers—requiring that Congress, rather than the executive

or judicial branch, define what conduct is sanctionable and what is not.” Dimaya, 138 S.

Ct. at 1212.

   38. In applying its rule retroactively to existing devices that it indisputably previously

allowed, the ATF “makes an action, done before the passing of the law, and which was

innocent when done, criminal.” Calder, 3 U.S. at 390.

   39. The retroactive reach of the rule cannot be avoided by an agency promise to forego

enforcement in the exercise of prosecutorial discretion. While a prosecutor has undeniable

discretion, that discretion cannot be used to change the meaning of criminal law. See

McDonnell v. United States, 136 S. Ct. 2355, 2373–74 (2016) (noting that “we cannot

construe a criminal statute on the assumption that the Government will ‘use it

responsibly’”) (citation omitted).

   40. The rule thus violates both the statutory ban on retroactive rulemaking and the Ex

Post Facto Clause.

   41. The current statutes defining machineguns are not vague and they are not

ambiguous. Congress understood in 1934 when it drafted the NFA, that a machinegun

operated automatically on the basis of a “single function of the trigger.”

   42. Under Wis. Cent., Ltd. v. United States, No. 17-530, 2018 U.S. LEXIS 3837 (June

21, 2018), the ATF is precluded from expanding the definition of machinegun to reach

beyond the statutory language.       “Congress alone has the institutional competence,

democratic legitimacy, and (most importantly) constitutional authority to revise statutes in




                                          11
    Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 12 of 25



light of new social problems and preferences. Until it exercises that power, the people may

rely on the original meaning of the written law.” Id. at *17.

    43. If the rule is allowed to be implemented, notions of fair play and justice demand

that the Attorney General allow for an amnesty so as to register these devices as

machineguns under the National Firearms Act. 18 U.S.C. §922(o) would allow the ATF

to process these amnesty registrations pursuant to the “under the authority of” clause of

§922(o). At least one machinegun was allowed to be registered after the May 19, 1986

cutoff in §922(o)6, and that proof was submitted to the ATF in the comment provided.

    44. In addition to that, an expert report was provided by Len Savage, President of

Historic Arms LLC and made an exhibit to the comment submitted. Mr. Savage’s expert

report is incorporated herein as it describes precisely how a bump stock works and how

bump firing works.

    45. Mr. Savage opined that7:

       All firearms have a recoil impulse because in order to propel a projectile out
       the barrel, an equal force in the opposite direction is also generated. A
       semiautomatic firearm, due to its mechanical nature, has the ability to
       generate this recoil impulse every time the trigger is activated.

       This cycle of mechanical events that start with the trigger activation and end
       with a new round in the chamber ready to begin again is the cycle rate or
       how fast the firearm can physically complete cycles (or rounds fired).

       The fact is any semiautomatic AR-15 (or AK-47 for that matter) can fire as
       fast as a machinegun version. Their cyclic rates are identical to the
       machinegun version. Their essential operating mechanisms are identical,


6Many more machineguns are expected to be discovered manufactured after the May 19,
1986 civilian cutoff and perhaps limited discovery on this topic may be helpful to the Court
as to whether the ATF can allow post-May 1986 machineguns using the “under the
authority” clause.

7Mr. Savage’s expert report can be found at this link and is a part of the administrative
record: https://www.regulations.gov/document?D=ATF-2018-0002-75886.

                                          12
      Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 13 of 25



         same ammo, same mags, same reciprocating mass. The only small physical
         difference is the machineguns described have a mechanical lever that
         “automatically” starts the new cycle as soon as the previous cycle ends.

         Some semiautomatic firearms can even fire faster than the full auto version
         because the machinegun version having some form of a rate reducing
         mechanism.

         ALL semiautomatic firearms can be “bump fired” regardless of any “bump-
         type-stock-device” installed or not. It is a matter of skill and coordination
         to find the “rhythm”, or cyclic rate of the firearm at hand and the correct
         amount of counterforce to be applied and when to apply them.

         The only “self acting and self regulating” force of a bump-type-stock-device
         is provided by the shooter and the firearm, none is provided by the stock.
         Basketballs don’t dribble automatically even if the skills of most the NBA
         players make it appear so.

         A bump-type-stock-device allows a small amount of linear motion of the
         firearm frame, allowing for safe control of the firearm while utilizing the
         bump fire shooting technique. There is less risk of loss of control of the
         firearm when using bump-type-stock-device vs. using the shooting
         technique without one.

      46. Mr. Savage is especially well-versed in bump stock technology because “20% of

the DOJ cited ATF classification letters on “Bump-Stock-Type-Devices” are addressed to

[him].” Id.

      47. Mr. Savage also stated that the ATF could “grandfather” these firearms as follows:

         … on September 10, 2009, ATF experts were asked about the firearms
         “grandfathered” in ATF Ruling 82-8 under oath. The ATF’s official
         position is that the firearms are machineguns, do not require registration,
         nor do they require a tax be paid on them, and the ATF is aware they are in
         circulation (approximately 50,000), but are no longer manufactured. (US
         vs. One Historic Arms Model 54RCCS Case 1:09-CV-00192-GET).

Id.

      48. This is an admission from the ATF, under oath, that grandfathering of machineguns

can occur and has occurred in the past.




                                           13
    Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 14 of 25



   49. Mr. Savage quoted from a case regarding the definition of “bump firing” which the

government stated:

       “Bump firing” is the process of using the recoil of a semiautomatic firearm to fire
       in rapid succession, simulating the effect of an automatic firearm when preformed
       with a high level of skill and precision by the shooter. Bump firing requires the
       shooter to manually and simultaneously pull and push the firearm in order for it to
       continue firing. (Case 3:16-cv-00243-RLY-MPB Document 28, Page 2).

   50. Mr. Savage stated in response that, “If such a device were truly self acting and self

regulating (sic) as the Department of Justice now claims, then a bump-stock-type-device

equipped firearm should fire as a machinegun with no coordinated skilled effort from any

other body part (which is impossible).” Id.

   51. Mr. Savage further stated that the Rule “has descriptive language that is so vague

it could be describing hundreds of thousands of pump shotgun in the US, making each a

potential machinegun. As there are several models of shotguns that operate precisely as

stated on page (1) of the NPRM ‘firing without additional physical manipulation of the

trigger by the shooter’ (There were approximately 500,000 Model 37 pump shotguns

made by Ithaca alone).” (emphasis in original). Id.

   52. Mr. Savage then made the following comments:

       If the government really wanted bump-stock-type-devices to go away, and
       they claim they have the right to reconsider its previous interpretations, then
       the government would open the NFRTR to new transferable machineguns.

       Nobody would bother with a bump-stock-type-devices and the government
       would know precisely where each new machinegun was. 922(o) “ ….Or
       under the authority of”.       The government could choose to simply
       “authorize” the new registrations.

       OR: The Attorney General could simply declare a general amnesty under
       the NFA any time he wishes to as long as they are not concurrent (must be
       separated by one calendar day).




                                          14
    Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 15 of 25



       DOJ has had the power to do both and neither would have required any
       proposed rule making.

       Claims made by DOJ in the NPRM can only be described as deceptive; they
       are not supported by scientific facts or DOJ’s own documents.

   53. Mr. Savage’s expert report demonstrates that the Final Rule (at that time, it was

the Notice of Proposed Rulemaking, but it has not changed in substance to the Final Rule)

is arbitrary and capricious and contrary to law. Instead, the government should, at a

minimum, declare an amnesty utilizing the language under § 922(o), “under the authority

of” clause, and allow these devices to be registered in the NFRTR.

   54. Additionally, as mentioned in the Final Rule, the ATF reclassified a device called

the “Akins Accelerator” as a machinegun in 2006. However, after the reclassification of

the Akins Accelerator as a machinegun, the “ATF … advised owners of Akins Accelerator

devices that the removal and disposal of the internal spring – the component that caused

the rifle to slide forward in the stock – would render the device a non-machinegun under

the statutory definition. Thus, a possessor could retain the device by removing and

disposing of the spring, in lieu of destroying or surrendering the device.” Final Rule, at

pp. 15-16.

   55. Instead of allowing the current possessors to continue to possess these devices if

rendered inoperable, the ATF has taken the position that “current possessors of bump-stock

type devices will be obligated to cease possessing these devices.” Final Rule, at pp. 25-26.

A current possessor could easily keep the stock and render it inoperable by permanently

disabling the sliding feature of the stock, much like what the ATF allowed for the Akins

Accelerator by advising owners of those devices to remove the spring.




                                         15
    Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 16 of 25



    56. However, the ATF has mandated surrender or destruction of bump stocks instead

which violates the property rights of each individual possessor, including the Plaintiffs.

Final Rule, at pp. 67-68 (must crush, melt, shred device or turn into ATF office).

    57. After the Final Rule was first released for public inspection, but before the Final

Rule was published in the Federal Register, the ATF provided a website that purported to

demonstrate how to destroy a bump stock by cutting and the ATF indicated where the cuts

must be made.8

    58. The ATF’s “Destruction Instructions”9 state:

       For destruction, regardless of manufacturer or model, a bump stock must be
       made incapable of being readily restored to its intended function by, e.g.,
       crushing, melting or shredding the bump stock.

       Bump stocks may also be destroyed by cutting, so long as the bump stock
       is completely severed in the areas constituting critical design features,
       denoted by the red lines in the specific model of bump stock destruction
       diagrams that follow.

       The bump stock must be completely severed in each area indicated by the
       red line.

       Destroying a bump stock using any other method may be legally
       insufficient, such that continued possession of the device may violate 18
       U.S.C. 922(o).

    59. A picture of a bump stock with red lines drawn across is presented as the model for

which to use, presumably, to cut a bump stock into pieces:




8https://www.atf.gov/rules-and-regulations/bump-stocks/how-to-destroy (last accessed
February 5, 2019).
9https://www.atf.gov/rules-and-regulations/bump-stocks/how-to-destroy/bump-fire-
systems-ar-and-ak-bump-fire-stocks (last accessed 12/22/2018).

                                         16
     Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 17 of 25




     60. However, the ATF disclaimer at the bottom of the “Destruction Instructions”

includes the caveat that: “Destroying a bump stock using any other method may be legally

insufficient, such that continued possession of the device may violate 18 U.S.C. 922(o).”

These drawings were not included in the Final Rule and presumably could change at the

whim of the ATF (or other political powers that be) by simply changing the website.

     61. Furthermore, this “destruction” is supposed to render this device not a machinegun

under the new Final Rule, but it is left to the imagination as to what may happen if a cut is

not made precisely on the lines ATF instructs at this point in time, so that the possessor

still may faced with prosecution of having a machinegun should the Final Rule be

implemented.10

     62. For all these reasons, and others which will be shown during the course of this

litigation, the Defendants have violated the Administrative Procedures Act. The Plaintiffs

seek a declaration that the rule attempting to classify bump stocks as machineguns is




10May possessors of these now cut-up and destroyed devices at least get to keep the pieces
of their property? No, as the ATF commands, one must “throw the pieces away”. See
Final Rule, pp. 68 & 138.

                                          17
     Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 18 of 25



invalid, and an injunction requiring the Defendants to rescind the rule and refrain from

acting in a manner inconsistent with such rescission.

               COUNT I (Violation of Administrative Procedures Act –
                               Ultra Vires Conduct)

   63. All of the foregoing allegations are repeated and realleged as if fully set forth

herein.

   64. Under the Administrative Procedure Act (APA), a court shall “hold unlawful and

set aside agency action, findings and conclusions found to be - in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C. § 706(2)(C).

   65. Defendants’ rule constitutes a final agency action that is ultra vires and should be

set aside by the Court.

   66. The Defendants may only exercise the authority conferred to them by statute.

Neither the NFA nor the GCA confer upon Defendants the power to rewrite the definition

of machinegun or to promulgate a rule in open defiance of statutory text.

             COUNT II (Violation of the Administrative Procedure Act –
                   Arbitrary and Capricious Agency Action)

   67. All of the foregoing allegations are repeated and realleged as though fully set forth

herein.

   68. Under the APA, a court must set “aside agency action” that is “arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with the law.” 5 U.S.C. §706(2)(A).

   69. A court may hold that an agency action is arbitrary and capricious when the agency

has failed to consider relevant evidence or articulate a satisfactory explanation for its

action. An agency’s departure from prior practice can serve as an additional basis for

finding an agency’s action to be arbitrary and capricious.




                                           18
     Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 19 of 25



    70. Because the agency action in this instance is arbitrary and capricious, including that

it did not fully disclose all of the evidence it relied upon in coming up with a complete

about-face on well-settled law and precedence, nor provide a well-reasoned articulation of

how a bump stock could be a machinegun, but a binary trigger is specifically exempted,

the agency’s action is arbitrary and capricious, and instead of a Final Rule consistent with

the agency’s enabling statutes, congressional definitions and many years of precedential

rulings, instead, law abiding bump stock owners are being dispossessed of their personal

property due to political pressure from a President directing his agencies to violate the

rights of the citizens that elected him to office.

             COUNT III (Violation of the Administrative Procedure Act –
                       Action Not in Accordance with Law)

    71. All of the foregoing allegations are repeated and realleged as if fully set forth

herein.

    72. Under the APA, a court must set aside agency action that is “not in accordance with

law.” 5 U.S.C. §706(2)(A).

    73. As discussed supra, Defendants actions and rule flout the very statutory language

they purport to issue the new regulation on, and flout over ten years of prior consistent

rulings that the bump stocks at issue are not machineguns.

                COUNT IV (Violation of the 5th Amendment - Due Process)

    74. All of the foregoing allegations are repeated and realleged as if fully set forth

herein.

    75. The United States Constitution prohibit the deprivation of property without the due

process of law. U.S. Const. Am. XIV.




                                           19
    Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 20 of 25



   76. Plaintiffs have a property right in the possession and continued possession of their

bump stocks, which were lawful to possess when acquired, and Defendants are prohibited

from depriving Plaintiffs of that property absent due process of law.

   77. The fundamental requirement of procedural due process is the opportunity to be

heard at a meaningful time and in a meaningful manner. Mathews v. Eldridge, 424 US 319

(1976).

   78. Plaintiffs’ procedural due process rights were violated when Defendants caused the

regulation to be published without affording a pre-deprivation or other hearing.

   79. The procedure to dispose of Plaintiffs’ property (surrender or destruction) does not

afford Plaintiffs due process, either pre-deprivation or post-deprivation, and therefore the

Defendants are constitutionally prohibited from terminating Plaintiffs’ property rights

under the noticed regulation.

   80. Further, because the substantive evidence, which would be needed for the Final

Rule to be a product of anything other than executive fiat, ignores the definition of

machinegun Congress adopted in the National Firearms Act in 1934, the Defendants’

conduct violates Plaintiffs’ due process rights.

          COUNT V (Violation of the 5th Amendment Via Ultra Vires Conduct)

   81. All of the foregoing allegations are repeated and realleged as if fully set forth

herein.

   82. As the Second Circuit has held, ultra vires conduct violates Due Process. See Cine

SK8, Inc. v. Town of Henrietta, 507 F.3d 778, 779 (2d Cir. 2007).




                                          20
     Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 21 of 25



    83. If a government agency does “not have authority for the actions it took” then those

actions are “ultra vires and, as a result, sufficiently arbitrary to amount to a substantive due

process violation.” Id.

    84. Here as established above, the government’s action exceeds the scope of their

statutory authority and thus violate Plaintiffs’ substantive due process rights.

          COUNT VI (Violation of the Takings Clause of the Fifth Amendment)

    85. All of the foregoing allegations are repeated and realleged as if fully set forth

herein.

    86. The Rule constitutes a per se Taking of Plaintiffs’ vested interests in personal

property in violation of the Takings Clause of the Fifth Amendment.

    87. As a direct and proximate result of Defendants’ violation of the Takings Clause of

the Fifth Amendment, the Plaintiffs have suffered irreparable harm, including the loss of

property and of constitutional rights entitling them to declaratory and injunctive relief, as

well as compensatory damages under 42 U.S.C. § 1983.

    88. Plaintiffs’ bump stocks are valued at $200 to $400 a piece. Other than Codrea’s

Akins Accelerator, which is valued at a minimum of $1,100, up to a premium, due to the

chain of ownership and rarity of the item, it would be expected to sell for at least $2,000 to

$3,000 at an auction.

COUNT VII (Violation of Statutory Ban on Retroactive Rulemaking and Violation
                           of Ex Post Facto Clause)

    89. All of the foregoing allegations are repeated and realleged as if fully set forth

herein.




                                           21
    Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 22 of 25



   90. Because the Rule violates the statutory ban on retroactive rulemaking and violates

the Ex Post Facto Clause of the United States Constitution, this Rule should be declared

void, unconstitutional, of no effect and unenforceable.

               COUNT VIII (The Court Should Mandate an Amnesty)

   91. All of the foregoing allegations are repeated and realleged as if fully set forth

herein.

   92. If the Court finds that bump stocks are now machineguns, given the prior history

of the ATF approving these devices, and allowing the public to purchase, own, possess and

use the devices, interests of justice require that the ATF allow these devices (if the Final

Rule is upheld and the devices now constitutes a machinegun), to be registered during a

general amnesty in the NFRTR.

   93. An amnesty period can be enacted which would satisfy a number of requirements

that the Final Rule ignores and would let current possessors possess the items registered as

machineguns in the NFRTR. The Code of Federal Regulations, for machineguns, states in

part, that: “… No firearm may be registered by a person unlawfully in possession of the

firearm except during an amnesty period established under section 207 of the Gun Control

Act of 1968 (82 Stat. 1235). 27 C.F.R. § 479.101 (Lexis Advance through the December

19, 2018 issue of the Federal Register. Title 3 is current through December 10, 2018).

   94. Given that the Defendants have the authority to declare an amnesty and register

these devices, justice would require that instead of surrendering or destroying an item with

tangible value, these devices are instead registered through the NFRTR.

   95. This amnesty would further public safety, to the extent that if the Final Rule is valid

and a bump stock is a machinegun (and Plaintiffs do not concede a bump stock is a




                                          22
    Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 23 of 25



machinegun), the newly declared machinegun would be registered in the NFRTR and

would comply with the registration requirements found therein.

    WHEREFORE, Plaintiffs respectfully request that the Court:

    (1) Declare that the Final Rule is unlawful and an ultra vires agency action and of no

force and effect;

    (2) Declare that the Final Rule is an act “not in accordance with law” and of no force

and effect;

    (3) Declare that the Final Rule violates the Administrative Procedures Act as it is

arbitrary and capricious and is of no force and effect;

    (4) Declare that the Final Rule violates the Takings Clause of the United States

Constitution;

    (5) Issue an injunction requiring Defendants to not enforce the Final Rule;

    (6) Issue an injunction prohibiting Defendants and anyone acting in concert with them

from taking any action inconsistent with the rescission of the Final Rule;

    (7) Declare that the Final Rule violates the Ex Post Facto Clause of the United States

Constitution and is an impermissible retroactive rulemaking;

     (8) Alternatively, mandate that the Defendants declare an amnesty and allow for the

registration of Plaintiffs’ bump stocks in the NFRTR;

    (9) Alternatively, award an award of sufficient monetary value to compensate

Plaintiffs due to a violation of their rights under the Takings Clause;

    (10) Grant Plaintiffs an award of attorneys’ fees and other litigation costs reasonably

incurred in this action; and




                                          23
    Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 24 of 25



    (11) Grant Plaintiffs such other relief as the Court deems just and proper and as justice

so requires.

Dated: March 25th, 2020.

                                              Respectfully Submitted,



/s/ Stephen D. Stamboulieh                        /s/ Alan Alexander Beck
Stephen D. Stamboulieh                            Alan Alexander Beck
Stamboulieh Law, PLLC                             Law Office of Alan Beck
P.O. Box 4008                                     2692 Harcourt Drive
Madison, MS 39130                                 San Diego, CA 92123
(601) 852-3440                                    (619) 905-9105
stephen@sdslaw.us                                 Alan.alexander.beck@gmail.com
DC District Court Bar# MS0009                     DC District Court Bar#HI001

Counsel for Plaintiffs




                                         24
    Case 1:18-cv-03086-DLF Document 35 Filed 03/25/20 Page 25 of 25



                             CERTIFICATE OF SERVICE

        I, Stephen D. Stamboulieh, hereby certify that I have filed with the Clerk of this
Court, a true and correct copy of the foregoing document or pleading, utilizing this Court’s
CM/ECF system, which generated a Notice and delivered a copy of this document or
pleading to all counsel of record.

Dated: March 25th, 2020.

                                      /s/ Stephen D. Stamboulieh
                                      Stephen D. Stamboulieh




                                         25
